DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2022 has been entered. Claims 1, 7, 8, 14, 21, 22, 26, and 27 have been amended.  Claims 6 and 13 have been canceled. Applicant's amendments to the claims have overcome each and every U.S.C. 112(f) claim interpretation and U.S.C. 112 rejection previously set forth in the Final Office Action mailed 28 October 2021.

Allowable Subject Matter
Claims 1-3, 7-10, 14, 21-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1 and 8 in particular, in accordance with a determination that the second client text message is related to one or more users of the plurality of users, storing the second client text message in an event database via a user event processor, in accordance with a determination that the second client text message is related to the client, storing the second client text message in the event database via a client event processor, storing the chat file in a chat database, and storing the second user text message in a message database, wherein the chat database is separate from the message database and the event database is separate form the message database and further separate from the chat database in combination with other elements recited in the claims.
As the closest prior art, Beans shows receiving a group message or first client message from a user or client. ([0058]; [0059]) The group message is modified to generate an individual text message or second client text message. ([0060]) Beans further shows that a first user message may be received from a recipient user. ([0044]) A secondary reference, Gorny shows aggregating chat messages that are part of a conversation between a service center and a customer to create a log file or chat file. ([0061]) The log file is stored in a system administrator database to be sorted. ([0019]; [0061])  A second chat message or second user text message from the customer is stored in the same system administrator database as part of the log file. ([0019]; [0061]) However, neither Beans nor Gorny nor any of the other cited prior art references show the above identified subject matter either alone or in combination. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.
Further Applicant’s arguments (Pages 9-11), in particular with regards to the separate databases, are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451